Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-45 have been canceled and claims 46-53 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No, 11/576871 and non-provisional 60/691513 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Instant claims recite “polyethylene glycol stearate”, which does not have a written description support in the above prior filed applications. Each of the above applications describe polyethylene glycol stearate only in the background section, as an interesting technology developed by Eaglet (Eaglet®) (see p 7, l 17-35 of the non-provisional application). The claimed compound has been described in the disclosure of the instant invention as what applicants construe as their invention, including general description of the product preparation, embodiments or examples. Applicants nowhere state that the said trademark product is used in the instant invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claims are directed to an oral composition comprising a matrix, wherein the matrix comprises an active substance and polyethylene glycol stearate and an active agent selected from the group consisting of dimethyl fumarate (DMF), monomethyl fumarate (MMF), a pharmaceutically acceptable salt of MMF, and a combination of (1) DMF and (11) MMF or a pharmaceutically acceptable salt of MMF; and wherein the active ingredient is evenly distributed throughout the matrix form. A review of the instant specification or the previous filed applications (Application No, 11/576871 and non-provisional 60/691513) over which Applicants filed priority, lacks a written description support for the instant claimed matrix comprises an active substance polyethylene glycol stearate and an active agent. Applicants describe matrix comprising polyethylene glycol stearate on page 8 (last full paragraph) as a reference to the existing technology (Egalet® developed by Egalet). Applicants have not mentioned the use of Egalet® or the composition of Egalet® or polyethylene glycol stearate by name anywhere in the specification, for preparing the instant claimed controlled release oral composition. Applicants have not provided any embodiments or working examples as to the amount or percentages of polyethylene glycol stearate. Instant specification generally provides description of preparing controlled release formulations and various types of release rates but does not provide any description regarding the desired or intended release rates with the claimed substance (polyethylene glycol stearate) in a matrix and along with the claimed active agents. In the absence of any description or guidance in the form of description or working examples, one skilled in the art would not be able to construe what amounts or percentages of polyethylene glycol stearate, particularly in relation to the amount of active agent or what method of preparing a matrix would result in a controlled release composition. This is a written description rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-53 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,229,619 in view of US 7883722 to Bar-Shalom.
Patented claims (‘619 patent above)  are directed to a controlled oral composition comprising an active agent i.e., mono and/or dimethyl fumaric acid esters and a controlled release enteric polymer coating wherein the active agent is present in 10-90%. While the patented claims fail to teach the claimed ratio of instant claim 49, the said claims teach both MMF and DMF and their salt forms in a range of 10-90%, and hence it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the amounts of monomethyl and dimethyl fumaric acid esters in the patent claim composition and still expect to provide a controlled release of the active agent because the claims recite either MMF, DMF or a mixture DMF and MMF in the same controlled release formulation.
Patented claims do not recite a matrix comprising the instant polyethylene glycol stearate.
The teachings of Bar-Shalom have been relied upon for the same. Bar-Shalom teaches a controlled release composition comprising a matrix which is erodible in the aqueous medium without allowing diffusion of water into the composition beyond any exposed surface layers of the matrix, the matrix comprising at least one substantially water soluble polyethylene glycol, with a water-dispersible polymer or a surfactant that is a non-ionic emulsifier dispersed therein, and a release modifier i.e., an enteric coating, so as to provide a controlled release of the active agent (abstract & brief disclosure on pages 2-3).  For the non-ionic emulsifier, Bar-Shalom teaches preferably polyethylene glycol esters such as polyethylene glycol stearate (col. 4, l 19-24), in an amount of 1-40% by weight of the matrix (col. 4, l 26-41 and Example 2). Bar-Shalom teaches that the composition is useful for including a number of active agents (col. 7, 28-43).
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the claims of the patent to prepare a matrix comprising a non-ionic emulsifier, polyethylene glycol stearate, and water soluble crystalline polymer because Bar-Shalom teaches the above matrix enables the release of the active agent to a targeted region of the intestine, by erosion at a preprogrammed rate of release from at least one surface of the composition (col. 3, l 8-25). A skilled artisan would have expected to release the active agents of patent claims in a controlled and programmed fashion.

Claims 46-47, 51 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11052062 in view of  in view of US 7883722 to Bar-Shalom.
 Patented claims are directed to a controlled oral composition comprising an active agent dimethyl fumaric acid esters and a controlled release enteric polymer coating wherein the active agent is present in 50-90%. The composition is coated with an enteric coating material. 
Patented claims do not recite a matrix comprising the instant polyethylene glycol stearate.
The teachings of Bar-Shalom have been relied upon for the same. Bar-Shalom teaches a controlled release composition comprising a matrix which is erodible in the aqueous medium without allowing diffusion of water into the composition beyond any exposed surface layers of the matrix, the matrix comprising at least one substantially water soluble polyethylene glycol, with a water-dispersible polymer or a surfactant that is a non-ionic emulsifier dispersed therein, and a release modifier i.e., an enteric coating, so as to provide a controlled release of the active agent (abstract & brief disclosure on pages 2-3).  For the non-ionic emulsifier, Bar-Shalom teaches preferably polyethylene glycol esters such as polyethylene glycol stearate (col. 4, l 19-24), in an amount of 1-40% by weight of the matrix (col. 4, l 26-41 and Example 2). Bar-Shalom teaches that the composition is useful for including a number of active agents (col. 7, 28-43).
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the claims of the patent to prepare a matrix comprising a non-ionic emulsifier, polyethylene glycol stearate, and water soluble crystalline polymer because Bar-Shalom teaches the above matrix enables the release of the active agent to a targeted region of the intestine, by erosion at a preprogrammed rate of release from at least one surface of the composition (col. 3, l 8-25). A skilled artisan would have expected to release the active agents of patent claims in a controlled and programmed fashion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 46-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5424332 to Speiser et al in view of US 7883722 to Bar-Shalom.	
Speiser teaches a pharmaceutical composition comprising a monomethyl ester of fumaric acid for treating psoriasis and psoriatic arthritis. The compositions are enteric coated formulations of fumarate (monoalkyl and dialkyl). Speiser also teaches tablet and capsule preparations (examples 1 and 2) and further teaches various amounts of the active (col. 3). Col. 3, l 1-19, Speiser teaches 100-200 mg, and examples 1-5 describe examples directed to capsules, tablets, which are enteric coated tablets, and further example 4 teaches 120 mg dimethyl fumarate (for claim 34). Examples 1 and 2 of  Speiser teaches the amounts of monomethyl fumarate or dimethyl fumarate. Further, the exemplified composition (examples 1 and 2) included PVP and starch derivative, which reads on the instant hydrophilic excipient and polymer. Additionally, Speiser teaches that the composition (of examples 1 and 2) is coated with HPMC or Eudragit polymer and thus meet the instant coated and controlled release formulations. For the claimed ratio of MMF and DMF (claim 49), or claims employing only MMF or DMF (claims 47-48 and 50-53), Speiser suggests either single salt form (col. 3, l 1-5) to be effective and also teach combining the two salt forms in different amounts (examples) and therefore it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a single compound (MMF or DMF) or a combination and further optimize the amounts so as to achieve an effective treatment for psoriatic arthritis.
Speiser does not teach instant matrix and polyethylene glycol stearate.
The teachings of Bar-Shalom have been relied upon for the same. Bar-Shalom teaches a controlled release composition comprising a matrix which is erodible in the aqueous medium without allowing diffusion of water into the composition beyond any exposed surface layers of the matrix, the matrix comprising at least one substantially water soluble polyethylene glycol, with a water-dispersible polymer or a surfactant that is a non-ionic emulsifier dispersed therein, and a release modifier i.e., an enteric coating, so as to provide a controlled release of the active agent (abstract & brief disclosure on pages 2-3).  For the non-ionic emulsifier, Bar-Shalom teaches preferably polyethylene glycol esters such as polyethylene glycol stearate (col. 4, l 19-24), in an amount of 1-40% by weight of the matrix (col. 4, l 26-41 and Example 2). Bar-Shalom teaches that the composition is useful for including a number of active agents (col. 7, 28-43).
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the compositions of Speiser comprising MMF or DMF or a combination of both, to prepare as a matrix comprising a non-ionic emulsifier, polyethylene glycol stearate, and water soluble crystalline polymer because Bar-Shalom teaches the above matrix enables the release of the active agent to a targeted region of the intestine, by erosion at a preprogrammed rate of release from at least one surface of the composition (col. 3, l 8-25). A skilled artisan would have expected to release the active agents of Speiser in a controlled and programmed fashion.

11.	Claim 46-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over any of US Patent 6,355,676 or US 2003/0013761(both to Joshi et al) in view of US 7883722 to Bar-Shalom.
US patent 6355676 is relied upon to describe because both references share the same disclosure.
Joshi teaches micro tablets comprising monoalkyl and dialkyl fumarate and their zinc, calcium, magnesium salts etc. (abstract). Joshi teaches that Fumaderm ® tablets cause undesirable side effects such as GI symptoms and flushes (col. 1, l 27-44) and their composition overcomes the problems associated with Fumaderm ® tablets (col. 2, l 10-15). Joshi teaches that the composition is useful for treating psoriasis, arthritis, neurodermatitis, Cohn’s’ disease (abstract, Col. 18-12). For the claimed MMF or DMF, Joshi teaches a combination of DMF and MMF (col. 2, l 17-38) and also teaches using the compound alone (col. 2, l 47-58). For the claimed ratio of MMF and DMF (claim 49), or claims employing only MMF or DMF (claims 47-48 and 50-53), Joshi suggests either single salt form to be effective and also teach combining the two salt forms in different amounts (examples) and therefore it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a single compound (MMF or DMF) or a combination and further optimize the amounts so as to achieve an effective treatment for psoriatic arthritis.
Further, Joshi teaches that the composition (of examples 1 and 2) is coated with HPMC or Eudragit polymer. 
Joshi does not teach instant matrix and polyethylene glycol stearate.
The teachings of Bar-Shalom have been relied upon for the same. Bar-Shalom teaches a controlled release composition comprising a matrix which is erodible in the aqueous medium without allowing diffusion of water into the composition beyond any exposed surface layers of the matrix, the matrix comprising at least one substantially water soluble polyethylene glycol, with a water-dispersible polymer or a surfactant that is a non-ionic emulsifier dispersed therein, and a release modifier i.e., an enteric coating, so as to provide a controlled release of the active agent (abstract & brief disclosure on pages 2-3).  For the non-ionic emulsifier, Bar-Shalom teaches preferably polyethylene glycol esters such as polyethylene glycol stearate (col. 4, l 19-24), in an amount of 1-40% by weight of the matrix (col. 4, l 26-41 and Example 2). Bar-Shalom teaches that the composition is useful for including a number of active agents (col. 7, 28-43).
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the compositions of any of the Joshi references comprising MMF or DMF or a combination of both, to prepare as a matrix comprising a non-ionic emulsifier, polyethylene glycol stearate, and water soluble crystalline polymer because Bar-Shalom teaches the above matrix enables the release of the active agent to a targeted region of the intestine, by erosion at a preprogrammed rate of release from at least one surface of the composition (col. 3, l 8-25). A skilled artisan would have expected to release the active agents of Joshi in a controlled and programmed fashion.

12. Claims 46-47 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,509,376 to Joshi et al in view of US 7883722 to Bar-Shalom.
	Joshi (376) teaches a pharmaceutical composition comprising dimethyl fumaric acid and further coated with Eudragit (example 1 and 2 and col. 7, l 1-9). The composition is useful for treating psoriasis, psoriatic arthritis and other autoimmune diseases (col. 5, l 1-8). Thus, Joshi reads on the instant controlled release composition. 
Joshi ‘376 does not teach instant matrix and polyethylene glycol stearate.
The teachings of Bar-Shalom have been relied upon for the same. Bar-Shalom teaches a controlled release composition comprising a matrix which is erodible in the aqueous medium without allowing diffusion of water into the composition beyond any exposed surface layers of the matrix, the matrix comprising at least one substantially water soluble polyethylene glycol, with a water-dispersible polymer or a surfactant that is a non-ionic emulsifier dispersed therein, and a release modifier i.e., an enteric coating, so as to provide a controlled release of the active agent (abstract & brief disclosure on pages 2-3).  For the non-ionic emulsifier, Bar-Shalom teaches preferably polyethylene glycol esters such as polyethylene glycol stearate (col. 4, l 19-24), in an amount of 1-40% by weight of the matrix (col. 4, l 26-41 and Example 2). Bar-Shalom teaches that the composition is useful for including a number of active agents (col. 7, 28-43).
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the compositions of Joshi ‘376 comprising DMF, to prepare as a matrix comprising a non-ionic emulsifier, polyethylene glycol stearate, and water soluble crystalline polymer because Bar-Shalom teaches the above matrix enables the release of the active agent to a targeted region of the intestine, by erosion at a preprogrammed rate of release from at least one surface of the composition (col. 3, l 8-25). A skilled artisan would have expected to release the active agents of Joshi in a controlled and programmed fashion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611